Grant, J.
(after stating the facts). There is no •evidence tending to show that a shock of electricity of 600 volts, the voltage in use upon this car, would produce any ■such injury as that which the plaintiff received. Neither .is there any evidence tending to show that any voltage would produce that result. The theory of his original declaration is reasonable. If his arm had been out of the window and struck the pole, which was within reach, his .injury is easily explained. Plaintiff introduced witnesses who were familiar with electricity and the construction and use of trolley cars. No one had ever known these two guard rods along the windows. to become charged with electricity. The ends were screwed into the wood, and had no connection with any of the electric wires or apparatus. Plaintiff’s own expert testimony showed that these rods cóuld not be charged with electricity from the poles or from the trolley. No other similar accident was shown. No defect was .shown in the construction or management of the car. On the contrary an immediate ■examination showed the car and its appliances to be in *660good condition, arid nothing out of order. If the plaintiff’s injury resulted from a shock of electricity, which is. very doubtful, the ^record fails to show any reasonable theory for it, or any negligence on the part of the defendant which caused it. Verdicts cannot be based upon mere conjecture or guess.
The judgment is affirmed.
Hooker, J., concurred with Grant, J.